Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed January 2, 2021 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed January 2, 2021 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 5, 10, 13, and 16-20 are amended. Claims 2-4 and 14-15 are cancelled. 
	Claims 1, 5-13, and 16-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. Patent Application Publication 20120098871 A1, hereinafter “Park”).

Regarding Claim 1 (Currently Amended), Park teaches a display panel (par 0048 Fig 2 display panel 100), comprising: 
a first subpixel, electrically connected to a first source line and a first gate line (Fig 2 par 0048 first subpixel Rp1 electrically connected to first source line DL1 and first gate line GL1); 
a second subpixel, electrically connected to a second source line and a second gate line (Fig 2 par 0048 second subpixel Gp1 electrically connected to second source line DL2 and second gate line GL2); 
a third subpixel, electrically connected to the first source line and the second gate line (Fig 2 par 0048 third subpixel Bp1 electrically connected to first source line DL1 and second gate line GL2); and 
a fourth subpixel, electrically connected to the second source line and the first gate line (Fig 2 par 0048 fourth subpixel Mp1 electrically connected to second source line DL2 and first gate line GL1), 
wherein the first, the second, the third, and the fourth subpixels are sequentially arranged along a first direction (Fig 2 par 0048 sequentially arranged across the figure in a first direction D2).

Regarding Claim 5 (Currently Amended), Park teaches the display panel according to claim 1, wherein 
the second gate line is set to a first voltage level, and the first gate line is set to a second voltage level during a first gate control duration (Fig 4 par 0071 second gate line GE1=GL2 is set to a first low voltage level and first gate line GO1=GL1 is set to a second high voltage level during a first gate control duration SH1); and 
the first gate line is set to the first voltage level, and the second gate line is set to the second voltage level during a second gate control duration (Fig 4 par 0071 first gate line GO1=GL1 is set to a first low voltage level and second gate line GE1=GL2 is set to a second high voltage level during a second gate control duration SH2). 

Regarding Claim 6 (Original), Park teaches the display panel according to claim 5, wherein during the first gate control duration, 
the first source line conducts a first data voltage having a first polarity to the first subpixel (Figs 2,4 par 0067 during a first gate control duration first source line DL1 conducts a data voltage having a first “+” polarity to first subpixel Rp1); and 
the second source line conducts a second data voltage having a second polarity to one of the second subpixel and the fourth subpixel (Figs 2,4 par 0067 during a first gate control duration second source line DL2 conducts a data voltage having a second “-” polarity to second subpixel Gp1), 
wherein the first polarity and the second polarity are opposite (Fig 2).

Regarding Claim 7 (Original), Park teaches the display panel according to claim 6, wherein during the second gate control duration, 
the first source line conducts a third data voltage having the first polarity to the third subpixel (Figs 2,4 par 0067 during a second gate control duration first source line DL1 conducts a data voltage having a first “+” polarity to third subpixel Bp1); and 
the second source line conducts a fourth data voltage having the second polarity to the other of the second subpixel and the fourth subpixel (Figs 2,4 par 0067 during a second gate control duration second source line DL2 conducts a data voltage having a second “-” polarity to fourth subpixel Mp1).

Regarding Claim 8 (Original), Park teaches a display panel according to claim 5, wherein during the first gate control duration, the first source line conducts a first data voltage having a first polarity to the third subpixel (Fig 2 the first source line DL1 provides a first + data voltage to both first Rp1 and third Bp1 subpixels from first driving circuit Fig 3 for DL1 during a first frame duration SH1 as in Fig 4); and 
the second source line conducts a second data voltage having a second polarity to one of the second subpixel and the fourth subpixel (Fig 2 the second source line DL2 provides a second - data voltage to both second Gp1 and fourth Mp1 subpixels from second driving circuit Fig 3 for DL2 during a first frame duration SH1 as in Fig 4), 
wherein the first polarity and the second polarity are opposite (Fig 2).

Regarding Claim 9 (Original), Park teaches the display panel according to claim 8, wherein 
during the second gate control duration, the first source line conducts a third data voltage having the first polarity to the first subpixel (Fig 2 the first source line DL1 provides a third + data voltage to first subpixel Rp1 from first driving circuit Fig 3 for DL1 during a second frame duration SH2 as in Fig 4); and 
the second source line conducts a fourth data voltage having the second polarity to the other of the second subpixel and the fourth subpixel (Fig 2 the second source line DL2 provides a fourth - data voltage to both second Gp1 and fourth Mp1 subpixels from second driving circuit Fig 3 for DL2 during a second frame duration SH2 as in Fig 4).

Regarding Claim 10 (Currently Amended), Park teaches the display panel according to claim 1, 
wherein the first gate line and the second gate line are parallel to the first direction (Fig 2 par 0010 GL1 and GL2 are parallel to the first direction D2), and 
the first source line and the second source line are parallel to a second direction (Fig 2 par 0010 DL1 and DL2 are parallel to the second direction D1), wherein the first direction and the second direction are orthogonal (Fig 2 the directions are orthogonal).

Regarding Claim 11 (Original), Park teaches the display panel according to claim 10, wherein 
the first gate line is placed along a first side of the first, the second, the third, and the fourth subpixels (Fig 2 GL1 placed along top side of first through fourth subpixels); 
the second gate line is placed along a second side of the first, the second, the third, and the fourth subpixels (Fig 2 GL2 placed along bottom side of first through fourth subpixels); 
the first source line is placed in between the first subpixel and the second subpixel (Fig 2 DL1 placed between first Rp1 and second Gp1 subpixels); and 
the second source line is placed in between the third subpixel and the fourth subpixel (Fig 2 DL2 placed between third Bp1 and fourth Mp1 subpixels).

Regarding Claim 13 (Currently Amended), Park teaches a control circuit (Fig 1 combination of at least gate driver 170/190 par 0036 and data driver 250 par 0046), electrically connected to a display panel (par 0048 Fig 2 display panel 100) comprising 
a first subpixel (Fig 2 par 0048 first subpixel Rp1), a second subpixel (Fig 2 par 0048 second subpixel Gp1), a third subpixel (Fig 2 par 0048 third subpixel Bp1), and a fourth subpixel (Fig 2 par 0048 fourth subpixel Mp1), 
wherein the first, the second, the third, and the fourth subpixels are sequentially arranged along a first direction (Fig 2 par 0048 sequentially arranged across the figure in a first direction D2), and 
the control circuit comprises: 
a source driver (Fig 1 250 par 0046), comprising: 
a first source line, electrically connected to the first subpixel and the third subpixel (Fig 2 par 0048 first source line DL1 electrically connected to first subpixel Rp1 and third subpixel Bp1); and 
a second source line, electrically connected to the second subpixel and the fourth subpixel (Fig 2 par 0048 second source line DL2 electrically connected to second subpixel Gp1 and fourth subpixel Mp1); and
a gate drive (Fig 1 170/190 par 0036), comprising:
a first gate line, electrically connected to the first subpixel and the fourth subpixel (Fig 2 par 0048 first gate line GL1 electrically connected to first subpixel Rp1 and fourth subpixel Mp1); and 
a second gate line, electrically connected to the second subpixel and the third subpixel (Fig 2 par 0048 second gate line GL1 electrically connected to second subpixel Gp1 and third subpixel Bp1).

Regarding Claim 16 (Currently Amended), Park teaches the control circuit according to claim 13, wherein the gate driver further comprises: 
a first shift control circuit, electrically connected to the first gate line (portion of gate driver of par 0036 electrically connected to first gate line GL1 of Fig 2 par 0048); and 
a second shift control circuit, electrically connected to the second gate line (portion of gate driver of par 0036 electrically connected to second gate line GL2 of Fig 2 par 0048), wherein 
the second shift control circuit sets the second gate line to a first voltage level, and the first shift control circuit sets the first gate line to a second voltage level during a first gate control duration (Fig 4 par 0071 second gate line GE1=GL2 is set to a first low voltage level and first gate line GO1=GL1 is set to a second high voltage level during a first gate control duration SH1), 
the first shift control circuit sets the first gate line to the first voltage level and the second shift control circuit sets the second gate line to the second voltage level during a second gate control duration (Fig 4 par 0071 first gate line GO1=GL1 is set to a first low voltage level and second gate line GE1=GL2 is set to a second high voltage level during a second gate control duration SH2).

Regarding Claim 17 (Currently Amended), Park teaches the display panel according to claim 13, wherein 
during the first gate control duration, 
a first driving circuit provides a first data voltage having a first polarity to the first subpixel through the first source line (Fig 2 the first source line DL1 provides a first + data voltage to Rp1 from first driving circuit Fig 3 for DL1 during a first frame duration SH1 as in Fig 4), 
a second driving circuit provides a second data voltage having a second polarity to one of the second subpixel and the fourth subpixel through the second source line (Fig 2 the second source line DL2 provides a second - data voltage to fourth subpixel Mp1 from second driving circuit Fig 3 for DL2 during a first frame duration SH1 as in Fig 4); and, 
during the second gate control duration, 
the first driving circuit provides a third data voltage having the first polarity to the third subpixel through the first source line (Fig 2 the first source line DL1 provides a third + data voltage to third subpixel Bp1 from first driving circuit Fig 3 for DL1 during a second frame duration SH2 as in Fig 4) and 
the second driving circuit provides a fourth data voltage having the second polarity to the other of the second subpixel and the fourth subpixel through the second source line (Fig 2 the second source line DL2 provides a fourth - data voltage to second subpixel Gp1 from second driving circuit Fig 3 for DL2 during a second frame duration SH2 as in Fig 4), 
wherein the first polarity and the second polarity are opposite (Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 20120098871 A1, hereinafter “Park”) in view of Chen et al. (U.S. Patent Application 20090153532 A1, hereinafter “Chen”). 

Regarding Claim 12 (Previously Presented), Park teaches the display panel according to claim 1. However, Park appears not to expressly teach wherein 
the first source line receives a first data voltage from a first driving circuit and the second source line receives a second data voltage from a second driving circuit during a first frame duration; and 
the first source line receives a third data voltage from the second driving circuit and the second source line receives a fourth data voltage from the first driving circuit during a second frame duration, 
wherein the first data voltage and the fourth data voltage have a first polarity, the second data voltage and the third data voltage have a second polarity), and the first polarity and the second polarity are opposite.
Chen teaches a similar display panel wherein
the first source line receives a first data voltage from a first driving circuit and the second source line receives a second data voltage from a second driving circuit during a first frame duration (Fig 3 the first source line CH1 receives a first + data voltage from P DAC 132 during a first frame duration Gate 1-M as in Fig 3, and the second source line CH2 receives a second - data voltage from N DAC 134 during a first frame duration Gate 1-M as in Fig 3); and 
the first source line receives a third data voltage from the second driving circuit and the second source line receives a fourth data voltage from the first driving circuit during a second frame duration (Fig 3 the first source line CH1 receives a third - data voltage from N DAC 134 during a second frame duration Gate 1-M as in Fig 3, and the second source line CH2 receives a fourth + data voltage from P DAC 132 during a second frame duration Gate 1-M as in Fig 3);
wherein the first data voltage and the fourth data voltage have a first polarity (Fig 3 first and fourth voltage polarity is (+) ), the second data voltage and the third data voltage have a second polarity (Fig 3 second and third voltage polarity is (-) ), and the first polarity and the second polarity are opposite (Fig 3).
It would have been obvious to one of ordinary skill in the art to modify the display panel of Park to include the driving circuits implementing frame inversion of Chen because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the display panel of Park as modified by the driving circuits implementing frame inversion of Chen can yield a predictable result of applied required polarity inversion (Chen par 0006) while saving the number of the DACs by a half (Chen par 0008). Thus, a person of ordinary skill would have appreciated including in the display panel of Park the ability to use the driving circuits implementing frame inversion of Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claim 18 (Currently Amended), Park teaches the control circuit according to claim 16. However, Park appears not to expressly teach wherein
during the first gate control duration, a first driving circuit provides a first data voltage having a first polarity to the third subpixel through the first source line, and a second driving circuit provides a second data voltage having a second polarity to one of the second subpixel and the fourth subpixel through the second source line; and, 
during the second gate control duration, the first driving circuit provides a third data voltage having the first polarity to the first subpixel through the first source line, and the second driving circuit provides a fourth data voltage having the second polarity to the other of the second subpixel and the fourth subpixel through the second source line, 
wherein the first polarity and the second polarity are opposite.
Chen teaches wherein
during the first gate control duration (Fig 6 gate control 2M duration wherein gate 2M enables second and third pixels), a first driving circuit provides a first data voltage having a first polarity to the third subpixel through the first source line (Fig 8 par 0033 first source line topmost 208 provides a data voltage from P DAC having a first “+” polarity to third from uppermost pixel), and a second driving circuit provides a second data voltage having a second polarity to one of the second subpixel and the fourth subpixel through the second source line (Fig 8 par 0033 second source line leftmost line shown as “-” provides from N DAC a data voltage having a second “-” polarity to second from uppermost pixel); and, 
during the second gate control duration (Fig 6 gate control 2M-1 duration wherein gate 2M-1 enables first and fourth pixels), the first driving circuit provides a third data voltage having the first polarity to the first subpixel through the first source line (Fig 8 par 0033 first source line leftmost line shown as “+” provides from P DAC a data voltage having a first “+” polarity to uppermost first pixel), and the second driving circuit provides a fourth data voltage having the second polarity to the other of the second subpixel and the fourth subpixel through the second source line (Fig 8 par 0033 second source line leftmost line shown as “-” provides from N DAC a data voltage having a second “-” polarity to fourth from uppermost pixel), 
wherein the first polarity and the second polarity are opposite (the “+” and “-“ polarities are opposite).
It would have been obvious to one of ordinary skill in the art to modify the display device control circuit of Park to include the circuits implementing frame inversion of Chen because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the display device control circuit of Park as modified by the circuits implementing frame inversion of Chen can yield a predictable result of applied required polarity inversion (Chen par 0006) while saving the number of the DACs by a half (Chen par 0008). Thus, a person of ordinary skill would have appreciated including in the display device control circuit of Park the ability to use the circuits implementing frame inversion of Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 19 (Currently Amended), Park teaches the control circuit according to claim 13. However, Park appears not to expressly teach wherein the source driver further comprises: 
a first driving circuit; 
a second driving circuit; 
a first switch, electrically connected to the first driving circuit and the first source line, configured to selectively connect the first driving circuit and the first source line; 
a second switch, electrically connected to the second driving circuit and the second source line, configured to selectively connect the second driving circuit and the second source line; 
a third switch, electrically connected to the second driving circuit and the first source line, configured to selectively connect the second driving circuit and the first source line; and 
a fourth switch, electrically connected to the first driving circuit and the second source line, configured to selectively connect the first driving circuit and the second source line, wherein
the first and the second switches are turned on during a first frame duration, and the third and the fourth switches are turned on during a second frame duration.

Chen teaches a control circuit for a similar display panel wherein the source driver further comprises: 
a first driving circuit (Fig 6 P DAC 204 par 0028); 
a second driving circuit (Fig 6 N DAC 206 par 0028); 
a first switch (par 0029 first portion of interleave switch), electrically connected to the first driving circuit and the first source line, configured to selectively connect the first driving circuit and the first source line (Fig 6 first portion of interleave switch connects P DAC 204 to first source line 208 par 0029); 
a second switch (par 0029 second portion of interleave switch), electrically connected to the second driving circuit and the second source line, configured to selectively connect the second driving circuit and the second source line (Fig 6 second portion of interleave switch connects N DAC 206 to second source line 208 par 0029); 
a third switch (par 0030 third portion of interleave switch), electrically connected to the second driving circuit and the first source line, configured to selectively connect the second driving circuit and the first source line (Fig 7 third portion of interleave switch connects N DAC 206 to first source line 208 par 0030); and 
a fourth switch (par 0030 fourth portion of interleave switch), electrically connected to the first driving circuit and the second source line, configured to selectively connect the first driving circuit and the second source line (Fig 6 fourth portion of interleave switch connects P DAC 204 to second source line 208 par 0030), wherein
the first and the second switches are turned on during a first frame duration (par 0029 during example odd gate period), and the third and the fourth switches are turned on during a second frame duration (par 0030 during example following even gate period).

It would have been obvious to one of ordinary skill in the art to modify the display device control circuit of Park to include the circuits implementing frame inversion of Chen because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the display device control circuit of Park as modified by the circuits implementing frame inversion of Chen can yield a predictable result of applied required polarity inversion (Chen par 0006) while saving the number of the DACs by a half (Chen par 0008). Thus, a person of ordinary skill would have appreciated including in the display device control circuit of Park the ability to use the circuits implementing frame inversion of Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 20 (Currently Amended), Park teaches a display device (par 0033 apparatus), comprising: 
a display panel (par 0048 Fig 2 display panel 100), comprising a first subpixel (Fig 2 par 0048 first subpixel Rp1), a second subpixel (Fig 2 par 0048 second subpixel Gp1), a third subpixel (Fig 2 par 0048 third subpixel Bp1), and a fourth subpixel (Fig 2 par 0048 fourth subpixel Mp1); and 
a control circuit (Fig 1 combination of at least gate driver 170/190 par 0036 and data driver 250 par 0046), comprising: 
a source driver (Fig 1 250 par 0046), comprising: 
a first source line, electrically connected to the first subpixel and the third subpixel (Fig 2 par 0048 first source line DL1 electrically connected to first subpixel Rp1 and third subpixel Bp1); 
a second source line, electrically connected to the second subpixel and the fourth subpixel (Fig 2 par 0048 second source line DL2 electrically connected to second subpixel Gp1 and fourth subpixel Mp1); and
a gate drive (Fig 1 170/190 par 0036), comprising:
a first gate line, electrically connected to the first subpixel and the fourth subpixel (Fig 2 par 0048 first gate line GL1 electrically connected to first subpixel Rp1 and fourth subpixel Mp1); and 
a second gate line, electrically connected to the second subpixel and the third subpixel (Fig 2 par 0048 second gate line GL1 electrically connected to second subpixel Gp1 and third subpixel Bp1).
However, Park appears not to expressly teach
a first driving circuit, electrically connected to the first source line during a first frame duration and electrically connected to the second source line during a second frame duration; and 
a second driving circuit, electrically connected to the second source line during the first frame duration and electrically connected to the first source line during the second frame duration.
Chen teaches a similar display device wherein 
a first driving circuit, electrically connected to the first source line during a first frame duration and electrically connected to the second source line during a second frame duration (Fig 3 P DAC 132 electrically connected to the first source line CH1 during a first frame duration Gate 1-M as in Fig 3, and electrically connected to the second source line CH2 during a second frame duration Gate 1-M as in Fig 4); and 
a second driving circuit, electrically connected to the second source line during the first frame duration and electrically connected to the first source line during the second frame duration (Fig 3 N DAC 134 electrically connected to the second source line CH2 during a first frame duration Gate 1-M as in Fig 3, and electrically connected to the first source line CH1 during a second frame duration Gate 1-M as in Fig 4).
It would have been obvious to one of ordinary skill in the art to modify the display device of Park to include the driving circuits implementing frame inversion of Chen because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the display device of Park as modified by the driving circuits implementing frame inversion of Chen can yield a predictable result of applied required polarity inversion (Chen par 0006) while saving the number of the DACs by a half (Chen par 0008). Thus, a person of ordinary skill would have appreciated including in the display device of Park the ability to use the driving circuits implementing frame inversion of Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
 
 Response to Arguments
Applicant's arguments filed January 2, 2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As such, the rejections of pending Claims 1, 5-13, and 16-20 stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK EDWARDS/Primary Examiner, Art Unit 2624